Citation Nr: 1033686	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-35 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1949 to October 
1952.

This matter originally came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied service connection for residuals 
of a left eye injury.  In July 2007 and September 2009, the Board 
returned the case to the RO via the Appeals Management Center in 
Washington, DC for additional evidentiary development, and the 
case has been returned for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).



FINDING OF FACT

Currently diagnosed eft eye disorders, including traumatic 
cataract and tears in the retina, were not manifested during 
service and are not shown to be causally or etiologically related 
to service.



CONCLUSION OF LAW

Residuals of a left eye injury, including a traumatic cataract 
and tears in the retina, were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of numerous letters dated May 2003, December 2004, March 2006, 
and February 2007, July and August 2008 and March 2010.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
Board is satisfied that there has been substantial compliance 
with all prior remand directives from July 2007 and September 
2009.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  

In addition, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Veteran contends that his current left eye disorders, 
traumatic cataract and a tear in his retina, are due to a bar 
fight he was involved in as a member of the military police unit 
during active service and is therefore entitled to service 
connection.  Unfortunately, after reviewing the evidence of 
record, the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In order to 
establish a showing of chronic disease in service a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with a 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  However, issues concerning 
reasonable doubt are resolved in the Veteran's favor.  38 CFR § 
3.102.  

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-connection 
claim, which is proof of the existence of a diagnosis of at least 
one disorder concerning his left eye.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Concerning this, VA treatment records dated from June 
1995 to March 2009 show the Veteran's history of traumatic 
cataracts of the left eye, retinal tears, and dryness.  
Additionally, private treatment records from Dr. W.M., dated June 
2006, list the Veteran's treatment for his eyes concerning 
retinal detachment with multiple retinal tears, resulting in a 
pneumatic retinopexy in January 2007.  Treatment records from Dr. 
R.L. from December 2006 also show the Veteran underwent an 
interocular lens implantation of the left eye.  Finally, the 
April 2010 VA compensation examiner also confirmed the above 
diagnoses of traumatic cataract and retinal tears.  See Boyer, 
210 F. 3d. at 1353.

Consequently, the determinative issue is whether the Veteran's 
residuals of a left eye disorder, including the above diagnoses, 
are somehow attributable to his active service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  Unfortunately, there is simply no 
competent evidence of record establishing this required 
correlation, despite numerous attempts by the Board and the RO to 
develop additional evidence in assisting the Veteran.

Unfortunately, the Veteran's service treatment records (STRs) are 
unavailable, except for the report of his military entrance 
examination from February 1949 and his separation examination 
from October 1952.  Under such circumstances, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA has 
a heightened duty "to consider the applicability of the benefit 
of the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" against 
VA where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown.).  

The RO made numerous attempts to obtain the Veteran's missing 
records from the NPRC, Itami Air Base in Itami (Osaka), Japan, 
the Veteran's temporary base, as well as from him personally.  
All requests, made pursuant to the prior July 2007 and September 
2009 Board remands returned negative results.  Therefore, it 
appears the RO and AMC properly searched for alternative sources 
for the missing STRs in an attempt to assist the Veteran in 
proving his claim.  Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

Regardless, the Veteran contends that he sustained trauma to his 
left eye during an altercation during service, and that he 
received treatment for a blackened and swollen eye at the 
dispensary at the Itami Air Base in Itami (Osaka), Japan, during 
the fall and winter of 1951.  The Veteran stated that he was not 
hospitalized for treatment at that facility, but rather received 
outpatient treatment.  The Veteran's February 1949 entrance 
examination and October 1952 separation examination both noted 
that the Veteran had defective vision in the left eye, which was 
correctable to 20/20.  However, there is no indication on his 
separation examination that the Veteran received any blunt force 
trauma to his eyes, specifically to the left.  

The Veteran also has failed to provide any objective indication 
of an eye disorder for many years after service, until it was 
first noted in June 1995, more than four decades after service.  
While the Veteran states that he experienced problems since the 
alleged in-service incident, there is no documentation confirming 
this statement.  The lapse of so many years after his separation 
from service and the first documented complaint of the claimed 
disorder is probative evidence to be considered in determining 
whether his current disability may be traced back to his active 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Of equal or even greater significance, there is simply no medical 
evidence of record etiologically linking the Veteran's residuals 
of a left eye injury to his active service.  The evidence of 
record includes private treatment records dating from December 
2006 to December 2008 and VA treatment records from June 1995 to 
March 2009.  

First, the Board notes that the Veteran's VA treatment records 
from June 1995 through March 2009 document the Veteran's history 
of treatment for his left eye disorders.  Beginning in at least 
June 1995, the records reflect a diagnosis of cataracts.  His VA 
treatment records from 1996 reflect impressions of traumatic 
cataracts of the left eye.  Also, VA outpatient treatment records 
dated December 2006 indicate that he has diabetes.  However, 
there is no mention by any of the VA treating physicians 
discussing the etiology of his left eye disorders, including any 
reported history concerning an in-service injury.  

Concerning his private treatment records, from December 2006 to 
July 2008 the Veteran received treatment from Dr. R.L., including 
implantation of the interocular lens in his left eye in December 
2006.  Additionally, private treatment records from Dr. W.M., 
dated from May 2007 to May 2008, reflect the Veteran's continued 
treatment concerning his left eye disorders.  In September 2007, 
these private treatment records also indicate the Veteran 
received surgery for pars plana vitrectomy with silicone oil 
removal, anterior chamber washout and removal of few corneal 
sutures in his left.  However, there are no medical opinions from 
either Dr. R.L. or Dr. W.M. concerning the cause of the Veteran's 
left eye disorders.  A letter dated June 2008 from Dr. W.M. lists 
the Veteran's surgical and medical history from January 2007 to 
May 2008, however, there is still no medical evidence of an 
etiological link between the Veteran's left eye disorders and his 
active service.  Overall, the private treatment records submitted 
by the Veteran only confirm the fact that he does in fact have 
left eye disorders, a fact which the Board is not disputing 
considering all of the competent medical evidence supporting this 
assertion.  

The Board notes that despite the prior remands in July 2007 and 
September 2009 to locate additional private treatment records, 
specifically concerning treatment dating from 1952 or 1953 in 
Youngstown, Ohio and additional information about post service 
employment examinations, there is still no response concerning 
these private treatment records, despite all attempts to obtain 
the records from the Veteran.

However, the April 2010 VA examiner's opinion clearly states that 
the Veteran's diagnosed left eye disorders are less likely than 
not due to any alleged in service injury.  In fact, the VA 
examiner points to a notation in the June 1995 VA treatment 
record indicating that there was a golf ball injury to the left 
eye, which is more likely the cause of the Veteran's traumatic 
cataracts and retinal tear.  Most importantly, the VA examiner 
rendered this opinion after a review of the entire claims file, 
including all available private and VA medical records and two 
prior Board remands as of April 2010.  As such, the Board finds 
that this medical opinion as to the etiology of the Veteran's eye 
disorders carries the most probative weight.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

So, even acknowledging there is proof of his claimed disorders 
concerning his left eye, there still is no competent medical 
evidence of a nexus or relationship between the time he spent in 
the service and these current disorders.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

The Veteran has also had the chance to present his case to the 
BVA in the form of a videoconference hearing in March 2007.  
During the March 2007 videoconference hearing, the Veteran's 
attorney emphasized the Veteran's belief that as a result of a 
blow he received to his left eye-due to an elbow, shoulder, 
thumb or bottle-caused his current disorders, beginning while in 
the service.  The Veteran described the incident, which occurred 
in 1951, and also stated that he was treated at Itami Air Base 
Offshore Clinic.  At that time he was told that it was only 
blackening of the eyes and swelling and was treated with a cold 
compress.  He also testified that he received treatment shortly 
after his service ended from a private physician.  However, 
attempts to locate these records have been unsuccessful.  He also 
claims to have received a visual acuity test in the 1970's from 
his insurance company, but claims that it was a very informal 
process and he does not believe there are any records.  The 
Veteran also stated that he first received treatment from a VA 
facility in the 1990s.  At that time, he was told he had a 
problem with his left eye and that blunt force trauma was the 
cause of that problem.  The Veteran testified that he did not 
sustain any other blunt force trauma during his service or after 
which could cause his traumatic cataracts.  

Even as a layman, the Veteran is certainly competent to proclaim 
being involved in a bar fight and to experiencing the resultant 
symptoms associated with vision problems in his left eye during 
service and the many years since.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence).  

While the Board finds his lay testimony is competent, he is not 
also credible due to the notations on his entrance examination in 
February 1949 and his separation examination from October 1952 
only indicating defective visual acuity.  There is no indication 
that he received a blunt force trauma to the eyes, which could 
result in the current diagnoses of traumatic cataract or a 
retinal tear.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Moreover, the competent medical evidence, specifically the April 
2010 VA examiner's findings discussed above, contradicts his lay 
assertions concerning the cause of the current disorders.  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Federal Circuit Court has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  It is worth reiterating in this 
regard that evidence that relates the current disorder to service 
must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Here, the Veteran's contentions notwithstanding, 
a VA examiner has specifically determined in April 2010 that 
there is no correlation whatsoever between the Veteran's current 
eye disorders and his active service.  Indeed, there is even an 
identifiable alternative source as to the cause of his current 
disorders, that of a golf ball striking the Veteran in the head 
many years after service.  Importantly, there is no medical 
evidence refuting this VA examiner's unfavorable opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for any residual left eye disorders.  So there is no reasonable 
doubt to resolve in his favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a left eye injury is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


